Title: From Alexander Hamilton to James McHenry, 25 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York October 25th—99
          
          It was not my intention, in my letter of the twenty third instant, to represent the application of Captain Elliot to you as irregular, but merely to intimate that it would be imprudent inconvenient to give effect to such an application in derogation from a general arrangement.
          You will perceive from the enclosed letter the order which has been given addressed to the commanding officer of Fort Mifflin. It will probably be attended with inconvenience to detach so large a number of men from this place, and I submit it to your judgment whether it will be best to wait have the order can executed, or to wait the arrival of Captain Elliot’s company which is on it’s march to the Delaware. Should it be thought proper to adopt pursue the first expedient course, you will determine with Captain Elliot on the proper convenience of expediency of detaching so large a number of men from for the fort.
          four Companies are one their march from the South to towards the Delaware which will in order to compose the field battallion of the second regiment of Artillerists—
          I submit it to your judgment to determine whether it will be best to wait the
          It is my intention to assign such a number of these to the object referred to in your letter as shall be sufficient for it’s accomplishment. In the mean time however if the case is urgent you can make use of the enclosed order to the commanding officer of Fort Mifflin—Should it be thought expedient to m use the order you will determine with Captain Elliot whether a smaller number than that directed to be detached will not be sufficient for the purpose; as the withdrawing of so large a body from this fort would probably be attended with inconvenience.
          With great respect
          Secretary of War
        